Citation Nr: 0902646	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-32 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for frostbite residuals of the right lower 
extremity.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for frostbite residuals of the left lower 
extremity.  

3.  Entitlement to an initial compensable disability 
evaluation for instability of the right ankle.  

4.  Entitlement to an initial compensable disability 
evaluation for instability of the left ankle.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1993 to March 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  


FINDINGS OF FACT

1.  The frostbite residuals of the veteran's right lower 
extremity consist of pain, numbness, cold sensitivity, and 
color changes; they do not include tissue loss, nail 
abnormalities, locally impaired sensation, hyperhidrosis, or 
X-ray evidence of abnormalities.  

2.  The frostbite residuals of the veteran's left lower 
extremity consist of pain, numbness, cold sensitivity, and 
color changes; they do not include tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray evidence of abnormalities.  

3.  The veteran's right ankle disorder is manifested by 
dorsiflexion from 0 degrees to 20 degrees, plantar flexion 
from 0 degrees to 40 degrees, pain, and mild instability; it 
is not manifested by ankylosis or other deformity.  

4.  The veteran's left ankle disorder is manifested by 
dorsiflexion from 0 degrees to 20 degrees, plantar flexion 
from 0 degrees to 45 degrees, pain, and mild instability; it 
is not manifested by ankylosis or other deformity.  




CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation of 20 
percent for frostbite residuals of the right lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.26, 
4.104, Diagnostic Code 7122 (2008).  

2.  The criteria for an initial disability evaluation of 20 
percent for frostbite residuals of the left lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.26, 
4.104, Diagnostic Code 7122 (2008).  

3.  The criteria for an initial disability evaluation of 10 
percent for a right ankle disorder have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.45, 4.59, 4.71a, 
Diagnostic Code 5273 (2008).  

4.  The criteria for an initial disability evaluation of 10 
percent for a left ankle disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.45, 4.59, 4.71a, Diagnostic Code 
5273 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The veteran's claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claims are substantiated, additional notice is 
not required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin 
v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is 
required for these claims.  

As to VA's duty to assist, it is noted that the veteran's 
service medical and personnel records are of record, and in 
February 2007, he was afforded a formal VA examination. The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Relevant Laws and Regulations for Increased Disability 
Evaluations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Residuals of Frostbite, Bilateral Lower Extremities 

The veteran was granted service connection for frostbite 
residuals of the right lower extremity and frostbite 
residuals of the left lower extremity in the March 2007 
rating decision.  A disability evaluation of 10 percent was 
assigned to each extremity under Diagnostic Code 7122, with 
effective dates of July 31, 2006.  The veteran appealed this 
decision to the Board in October 2007, contending that he was 
entitled to an initial disability evaluation in excess of 10 
percent.  Upon review of the evidence of record, the Board 
finds that the next-higher disability evaluation of 20 
percent is warranted.  

Diagnostic Code 7122 provides ratings for residuals of cold 
injury.  Cold injury residuals of arthralgia or other pain, 
numbness, or cold sensitivity are rated 10 percent disabling.  
Cold injury residuals of arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis), are rated 20 percent disabling.  
Cold injury residuals of arthralgia or other pain, numbness, 
or cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis), are 
rated 30 percent disabling.  Note (1) to Diagnostic Code 7122 
provides that amputations of fingers or toes are to be rated 
separately, and complications such as squamous cell carcinoma 
at the site of a cold injury scar or peripheral neuropathy 
are to be rated under other diagnostic codes.  Other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., are to be rated separately, unless they are used to 
support a rating under Diagnostic Code 7122.  Note (2) to 
Diagnostic Code 7122 provides that each affected part (e.g., 
hand, foot, ear, nose) is to be rated separately and the 
ratings are to be combined in accordance with 38 C.F.R. §§ 
4.25 and 4.26.  38 C.F.R. § 4.104.

The veteran's service medical records indicate that he 
suffered from frostbite during his military service.  
Accordingly, service connection was granted for left and 
right lower extremity frostbite.  A disability evaluation of 
10 percent was assigned for each extremity.  

The veteran filed a claim of service connection for frostbite 
residuals of the lower extremities in July 2006.  The veteran 
was subsequently afforded VA examination in February 2007.  
The examiner noted that the veteran suffered from pain in 
both of his feet.  The pain was characterized by the examiner 
as intermittent and sharp.  The veteran also reported that 
his pain was much worse with walking or standing.  The 
examiner also concluded that the veteran suffered from cold 
toes with mild mottling.  

VA also received a letter from the veteran in June 2007.  
According to the veteran, he experiences pain that he 
classifies as an "8 on a scale of 1-10."  The veteran also 
indicated that his pain was worse at night or when exposed to 
cold.  As a lay witness, the veteran is competent to testify 
to matters that do not require medical expertise, such as 
pain.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
the evidence establishes that the veteran still experiences 
pain and cold sensitivity in both his right and left feet.  

Based on the above evidence, the Board concludes that the 
veteran is entitled to the next-higher disability evaluation 
of 20 percent.  According to Diagnostic Code 7122, a 20 
percent disability evaluation is warranted when, in addition 
to pain and numbness, there is color change.  According to 
the February 2007 VA examination report, the veteran has mild 
mottling in both feet.  Mottling is a condition of spotting 
with patches of color.  Therefore, since the veteran has 
bilateral color change, the next-higher disability rating of 
20 percent is warranted.  

However, the Board finds that the veteran is not entitled to 
the highest disability evaluation of 30 percent.  A 30 
percent disability evaluation requires, in addition to pain, 
numbness or cold sensitivity, two or more of the following: 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis (excess perspiration), or 
X-ray evidence of abnormalities.  As previously noted, there 
is evidence of color change.  However, there was no finding 
of tissue loss, nail abnormalities, locally impaired 
sensation in addition to numbness or cold sensitivity, or 
hyperhidrosis.  Also, X-rays taken of the right and the left 
foot were interpreted to be normal.  Therefore, since the 
veteran only suffers from one of these symptoms, a 30 percent 
disability evaluation is not warranted.  

As these issues deal with the ratings assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of staged 
ratings as enunciated by the Court, in the case of Fenderson 
v. West, would be in order.  See 12 Vet. App. 119 (1999).  
The Board finds that resolving doubt in the veteran's favor, 
the residuals documented in the February 2007 VA examination 
report were probably present when he filed his claim in July 
2006.  As such, the 20 percent disability evaluations 
assigned herein reflect the degree of impairment shown since 
the date of the grant of service connection and there is no 
basis for staged ratings with respect to these claims. 

As a final matter, the Board has considered whether a remand 
for consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321 is warranted.  While the examiner did note 
that the veteran experienced effects on his general 
occupation due to the bilateral frostbite residuals of his 
lower extremities, the evidence does not reflect that such 
disabilities caused marked interference with employment 
(beyond that already considered in the assigned disability 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.  

In sum, the Board finds that the veteran is entitled to an 
initial disability evaluation of 20 percent for frostbite 
residuals of the left lower extremity and an initial 
disability evaluation of 20 percent for frostbite residuals 
of the right lower extremity.  See  38 U.S.C. § 5107(b).  

Bilateral Instability of the Ankles

The veteran was granted service connection for a right ankle 
disability and a left ankle disability in the March 2007 
rating decision.  A noncompensable disability evaluation was 
assigned to each ankle under Diagnostic Code 5299-5271, with 
effective dates of July 31, 2006.  The veteran appealed this 
decision to the Board in October 2007, contending that he was 
entitled to initial compensable disability evaluations.  Upon 
review of the evidence of record, the Board finds that the 
next-higher disability evaluation of 10 percent is in fact 
warranted.  

When an unlisted disease, injury or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" by using the first two digits of 
that part of the rating schedule which most closely 
identifies the part, or system, of the body involved and 
adding a "99" for the unlisted condition.  38 C.F.R. § 
4.27.  

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  
38 C.F.R. § 4.71a.

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2007).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  

As noted above, a noncompensable disability evaluation was 
assigned for the veteran's service-connected ankle 
disabilities.  The RO reasoned that the evidence did not 
demonstrate that the veteran suffered from moderate limited 
motion in either ankle, which is required for a compensable 
disability rating under Diagnostic Code 5271.  

The veteran was afforded VA examination of his ankles in 
February 2007.  According to the VA examiner, the veteran 
suffered from pain in both of his ankles.  The veteran also 
was found to suffer from mild instability in both of his 
ankles.  Range of motion measurements were taken for both the 
right and the left ankle.  Right ankle dorsiflexion was 
measured from 0 degrees to 20 degrees and right ankle plantar 
flexion was measured from 0 degrees to 40 degrees.  Left 
ankle dorsiflexion was measured from 0 degrees to 20 degrees 
and left ankle plantar flexion was measured from 0 degrees to 
45 degrees.  A diagnosis of bilateral mild ankle instability 
was assigned.  The examiner opined that these disabilities 
had an adverse effect on the veteran's usual occupation by 
requiring that he take frequent breaks.  

Based on the above evidence, an initial compensable 
disability evaluation is not warranted per the language of 
Diagnostic Code 5271.  A 10 percent disability evaluation 
requires moderate limited motion of the ankle.  As previously 
noted, normal ranges of motion of the ankle are dorsiflexion 
from 0 degrees to 20 degrees, and plantar flexion from 0 
degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  
Therefore, it would be inappropriate to classify the 
veteran's full range of motion in the left ankle and near 
full range of motion in the right ankle as moderate 
limitation of motion.  As such, a 10 percent disability 
rating is not warranted based on the language of Diagnostic 
Code 5271.  

However, as the veteran's claim deals with joint motion, the 
Board must consider the additional factors outlined in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, the Board 
must consider the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Also, consideration is to be 
given to functional loss due to pain and weakness.  38 C.F.R. 
§ 4.40 (2007).  This requires consideration of: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  

According to the February 2007 VA examination, the veteran 
suffers from instability in both of his ankles.  Further, the 
examiner noted that the veteran experienced pain in both of 
his ankles.  According to the VA examiner, this resulted in 
functional loss as the veteran was forced to break repeatedly 
throughout his employment.  Therefore, while the veteran has 
maintained a near full range of motion in both of his ankles, 
the next-higher disability evaluation of 10 percent is 
warranted due to functional loss due to pain, instability of 
station, and interference with standing.  

As these issues also deal with the ratings assigned following 
the original claim for service connection, consideration has 
been given to the question of whether the application of 
staged ratings as enunciated by the Court, in the case of 
Fenderson v. West, would be in order.  See 12 Vet. App. 119 
(1999).  The Board finds that resolving doubt in the 
veteran's favor, the findings with respect to the veteran's 
ankles documented in the February 2007 VA examination report 
were probably present when he filed his claim in July 2006.  
As such, the 10 percent disability evaluations assigned 
herein reflect the degree of impairment shown since the date 
of the grant of service connection and there is no basis for 
staged ratings with respect to these claims.

As a final matter, the Board has considered whether a remand 
for consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321 is warranted.  While the examiner did note 
that the veteran experienced effects on his general 
occupation due to his bilateral ankle disorder, the evidence 
does not reflect that such disabilities caused marked 
interference with employment (beyond that already considered 
in the DeLuca criteria discussed above), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, an extra-schedular evaluation under 38 C.F.R. § 
3.321 is not warranted.  

Having afforded the veteran the full benefit of the doubt in 
this claim, the Board finds that the veteran is entitled to 
an initial disability evaluation of 10 percent for his right 
ankle disorder and an initial disability evaluation of 10 
percent for his left ankle disorder.  See 38 U.S.C. 
§ 5107(b).  




ORDER

Entitlement to an initial disability evaluation of 20 percent 
for frostbite residuals of the right lower extremity is 
granted.  

Entitlement to an initial disability evaluation of 20 percent 
for frostbite residuals of the left lower extremity is 
granted.  

Entitlement to an initial disability evaluation of 10 percent 
for instability of the right ankle, claimed as bilateral 
ankle pain, is granted.  

Entitlement to an initial disability evaluation of 10 percent 
for instability of the left ankle, claimed as bilateral ankle 
pain, is granted.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


